DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10,19-20 in the reply filed on 04/15/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2,6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al (US Pub No. 20160118462).


 	With respect to claim 1, Tseng et al discloses a substrate (24,Fig.6B); a gate structure (38,39,37,Fig.6B) over the substrate, the gate structure having a first gate sidewall (left of 38,Fig.6B) and an opposite, second gate sidewall (right,Fig.6B), and including a gate region (38,Fig.6B) and a gate dielectric layer (37,Fig.6B) formed under the gate region; a first spacer (39 left,Fig.6B) contacting the first gate sidewall of the gate structure ; a second spacer (39 right,Fig.6B) contacting the opposite, second gate sidewall of the gate structure; and a source region (40,Fig.6B) and a drain region (42,Fig.6B) adjacent and on opposite sides of the gate structure, wherein the source region includes an upper source portion above the gate dielectric layer (portion of 40 above 37,Fig.6B) and having a first lateral width (in x direction,Fig.6B), and a lower source portion below the upper source portion and having a second lateral width greater than the first lateral width (the middle portion of 40,Fig.6B), and wherein the drain region includes an upper drain portion above the gate dielectric layer (portion of 42 above 37,Fig.6B) and having a third lateral width ( in x direction), and a lower drain portion below the upper drain portion (the bottom portion of 42,Fig.6B) and having a fourth lateral width that is substantially the same as the third lateral width (Fig.6B). However, Tseng et al does not explicitly disclose the fourth lateral width is substantially the same as third lateral width and the second lateral width is greater than the first lateral width. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)


 	With respect to claim 2, wherein the second lateral width of the lower source portion is greater than the fourth lateral width of the lower drain portion (Fig.6B). However,"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)


 	With respect to claim 6, Jeong discloses wherein the lower source portion (35b,Fig.3a) has a first source (right sidewall,Fig.3b) sidewall and an opposite (Fig.3b), second source sidewall substantially parallel to the first source sidewall (Fig.3b).

Claim(s) 3,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al (US Pub No. 20160118462), in view of Jeong (US Patent No. 5763913).

 	With respect to claim 3, Tseng et al does not explicitly disclose wherein the source region has a shape of an upside-down T. On the other hand, Jeong discloses wherein the source region (35,Fig.3a) has a shape of an upside-down T (it looks applicant’s specification,Fig.3a). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Jeong such that source region is made in shape of upside-down T, in order to make a bigger contact area to the source region.

 	With respect to claim 9, Tseng et al discloses wherein the lower drain portion (lower portion of 42) has a first drain sidewall aligned with a second outer spacer sidewall of the second spacer (39,Fig.6B), and Jeong et al discloses and an opposite (right lower side of 36,Fig.3b), second drain sidewall substantially parallel to the first drain sidewall (to the left side,Fig.3b).

Claim(s) 4-5,7-8,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al (US Pub No. 20160118462), in view of Scheiper et al (US Pub No. 20120161238).


 	With respect to claim 4, Tseng et al does not explicitly disclose wherein the lower source portion has a first source sidewall contacting a lower extent of the first spacer at a location between a first outer spacer sidewall of the first spacer and the first gate sidewall of the gate structure. On the other hand, Scheiper et al discloses wherein the lower source portion (middle region of 151 where it has the greatest width,fig.29) has a first source sidewall (Fig.29) contacting a lower extent of the first spacer (163,Fig.29) at a location between a first outer spacer sidewall of the first spacer (Fig.29) and the first gate sidewall of the gate structure (Fig.29). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Tseng et al according to the teachings of Scheiper et al such that lower source region contacts the sidewall layer, in order to adjust the channel length to an optimum value.

 	With respect to claim 5, Scheiper et al discloses  wherein the first source sidewall of the lower source portion is laterally offset from the first gate sidewall of the gate structure to a first lateral distance (Fig.29), and wherein the lower drain portion (the lower portion of the right 151,Fig.29) has a first drain sidewall aligned  with a second outer spacer sidewall of the second spacer (Fig.29) and  laterally offset from the second gate sidewall of the gate structure to a second lateral distance (Fig.21) that is greater than the first lateral distance (Fg.21).


 	With respect to claim 7, Scheiper et al discloses wherein the lower source portion has an upper extent including a portion (upper portion,Fig.29) that abuts a lower extent of the first spacer (Fig.29).

 	With respect to claim 8, Scheiper et al discloses wherein the upper source portion has a third source sidewall (near 153) that abuts a portion of a first outer spacer sidewall of the first spacer (Fig.29).

 	With respect to claim 10, Scheiper et al discloses wherein the upper drain portion has a third drain sidewall (upper left portion of drain,Fig.29) that abuts a portion of a second outer spacer sidewall of the second spacer (Fig.29).

Allowable Subject Matter
Claims 19-20 are allowed.


 	The following is the reason for allowance of claim 19, pertinent arts do not alone or in combination disclose: wherein the drain region has a uniform lateral width.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895